Citation Nr: 0814993	
Decision Date: 05/06/08    Archive Date: 05/12/08

DOCKET NO.  06-29 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Fell, Associate Counsel
INTRODUCTION

The veteran served on active military duty from May 1943 to 
January 1946 and from October 1950 to December 1951.  This 
matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision by the Muskogee, Oklahoma, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.  In March 2008, the Board granted 
a motion to advance this case on the docket for good cause. 
 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) 
(2007).


REMAND

With respect to the veteran's claim for entitlement to 
service connection for bilateral hearing loss and tinnitus, 
remand is required for additional development in accordance 
with VA's duty to assist.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  First, 
remand is required to obtain or attempt to obtain additional 
medical records.  In a February 2007 statement, the veteran 
stated that when he returned from Korea, he was treated by 
Dr. Huff, a private doctor in Oklahoma City.  The veteran 
stated that Dr. Huff diagnosed hearing damage and said the 
veteran would eventually require hearing aids.  At the March 
2008 Board hearing, the veteran stated that after service 
discharge, he sought treatment from Dr. Hough, a private 
doctor in Oklahoma City.  The veteran stated that Dr. Hough 
diagnosed hearing loss and suggested that the veteran might 
later require hearing aids.  It is unclear whether Dr. Hough 
and Dr. Huff are the same or different doctors, but no such 
medical records are of record.  These records are relevant to 
the issue of entitlement to service connection.  See 38 
C.F.R. § 3.159(c) (noting that VA's duty to assist includes 
making reasonable efforts to obtain private medical records).  

Second, remand is required to obtain a VA audiological 
examination regarding the etiology of bilateral hearing loss 
and tinnitus.  Although VA's duty to assist includes 
providing a medical examination when it is necessary to make 
a decision on a claim, the RO did not provide the veteran 
with an examination.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159.  Such development is necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but: (1) contains 
competent evidence of diagnosed disability or symptoms of 
disability, (2) establishes that the veteran suffered an 
event, injury or disease in service, or has a presumptive 
disease during the pertinent presumptive period, and (3) 
indicates that the claimed disability may be associated with 
the in-service event, injury, or disease, or with another 
service-connected disability.  38 C.F.R. § 3.159(c)(4).  
First, there is competent evidence of hearing loss and 
tinnitus.  An October 2005 VA audiological examiner diagnosed 
bilateral sensorineural hearing loss.  In February 2007 and 
March 2008 statements, the veteran reported current ringing 
in his ears.  See Charles v. Principi, 16 Vet. App. 370, 
374 (2002) (lay testimony may establish the presence of 
tinnitus because ringing in the ears is capable of lay 
observation).  Second, the evidence of record establishes 
that the veteran experienced an inservice injury.  In 
February 2007 and March 2008 statements, the veteran reported 
that he fired 75-millimeter cannons out of tanks without ear 
protection during basic training at Fort Knox and refresher 
basic training at Fort Hood.  The veteran stated that he 
experienced ringing in the ears after firing the 75-
millimeter cannons, after firing a 75-millimeter howitzer, 
and after discharge.  Third, there is evidence of record that 
the veteran's current disabilities may be associated with 
active service.  As noted above, the veteran testified that 
he was diagnosed with bilateral hearing loss shortly after 
service discharge and has had ringing in his ears since 
service.  Accordingly, remand is required to obtain a VA 
audiological examination because there is a current 
disability, inservice incurrence, and evidence that indicates 
the veteran's disability may be associated with the inservice 
event.  38 C.F.R. § 3.159(c).

Accordingly, the case is remanded for the following action:

1.	The RO must provide notice as required 
by Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 38 C.F.R. § 38 C.F.R. 
§ (2006).

2.	The RO must contact the veteran and 
afford him the opportunity to provide 
contact information for any medical 
treatment providers who have not yet 
been contacted, to specifically include 
Dr. Hough and/or Dr. Huff.  
Subsequently, and after securing the 
proper authorizations where necessary, 
the RO must make arrangements to obtain 
all records of treatment or 
examination, to include any records 
from Dr. Hough and/or Dr. Huff.  All 
information obtained must be made part 
of the claims file.  All attempts to 
secure this evidence must be documented 
in the claims file by the RO.  If, 
after making reasonable efforts to 
obtain named records the RO is unable 
to secure same, the RO must notify the 
veteran and his representative and (a) 
identify the specific records the RO is 
unable to obtain, (b) briefly explain 
the efforts that the RO made to obtain 
those records, and (c) describe any 
further action to be taken by the RO 
with respect to the claim.  The veteran 
must then be given the opportunity to 
respond.

3.	The RO must provide the veteran an 
appropriate VA examination to determine 
the etiology of any hearing loss and 
tinnitus found.  All pertinent 
symptomatology and findings must be 
reported in detail.  The veteran's 
entire claims file, to include any 
records obtained from Dr. Hough and/or 
Dr. Huff, and this remand must be made 
available and reviewed by an 
appropriate VA examiner.  All testing, 
to include an audiogram, must be 
performed.  The examiner must be 
reminded that VA law and regulation 
does not preclude service connection 
for post-service hearing loss where 
hearing was within normal limits at the 
time of separation from service.  The 
examiner must record a detailed history 
of inservice and post-service noise 
exposure.  After a review of the 
examination findings and the entire 
evidence of record, the examiner must 
render an opinion as to whether any 
current hearing loss and tinnitus are 
related to the veteran's period of 
military service, or to any incident 
therein, to specifically include as due 
to noise exposure.  A complete 
rationale for all opinions must be 
provided.  The examiner must support 
any opinion with citation to evidence 
in the record and not merely cite 
conclusions reached in prior private 
medical records.  If the examiner 
cannot provide the above requested 
opinions without resort to speculation, 
it must be so stated.  The report 
prepared must be typed.

4.	The RO must notify the veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate 
in the development of the claim, and 
that the consequences for failure to 
report for a VA examination without 
good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 
(2007).  In the event that the veteran 
does not report for any scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also 
be indicated whether any notice that 
was sent was returned as undeliverable.

5.	The examination report must be reviewed 
to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures.

6.	After completing the above actions, and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim must be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case must be provided to the veteran 
and his representative.  After the 
veteran and his representative have had 
an adequate opportunity to respond, the 
appeal must be returned to the Board 
for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

FINALLY, THE BOARD NOTES THAT THE APPELLANT IS 83 YEARS OF 
AGE.  Hence, this claim must be afforded expeditious 
treatment by the RO.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2007).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



